Sweeney and Mikoll, JJ.,
dissent and vote to reverse in the following memorandum by Sweeney, J. Sweeney, J. (dissenting). We are unable to agree with the majority and, therefore, dissent and vote to reverse. The sole issue is whether claimant had reasonable assurance that she would be employed in the second year of two successive academic years. In our view, the board’s conclusion that she did is unreasonable. The record demonstrates that claimant was a member of a union, but the union’s contract *698with the school district had expired in June, 1977. Consequently, claimant had no assurance that her seniority would be honored. The record also establishes that the proposed school budget for the 1977-1978 school year had been defeated and the school year started in September before a school budget was passed; that claimant had been informed that some 23 teacher’s aides would be let go; and that the night before school opened claimant was unable to learn if she was to be rehired. It was not until one hour before the start of school that she was told to report to work. Under these circumstances, claimant, in our view, had no assurance that she would be rehired by the district for the 1977-1978 school year. The board’s determination should be reversed.